Mr. Justice Milburn:
I concur- in the above opinion. Nothing therein contained should be considered as implying at all that the state of Montana has not some property interest in sections 16 and 36 of the unsurveyed government lands. I do not think that the opinion is intended to convey an idea that the *330state has no interest, but I think it would be better to say so in plain language.
In 1895, at the time the Codes were passed, it appears to me certain that the Code Commissioners, as well as the legislature, understood that the state had some interest in these sections when unsurveyed, for they made provision in section 3489 of the Political Code (section 2339, same Code, as submitted by the Commissioners), for the benefit of persons desiring to purchase such lands, who had “made improvements thereon prior to March 6, 1891, if the land was surveyed at that time, or if unsurveyed, then prior to the survey. ’ ’ ' Such legislation certainly was an inducement, if not an invitation, to people to settle upon unsurveyed school lands; and it is hard to suppose that the commissioners and the legislature would intentionally invite or induce a citizen to violate any law of the United States. This section was repealed in 1899, and is now only worth mentioning for what it is worth as going to show that this question of the state having some interest in unsurveyed school lands, has not always been understood to be entirely settled in favor of the United States and against the people of this state.